Citation Nr: 1010892	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss and for tinnitus.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran has a current bilateral hearing loss 
disability for VA compensation purposes.

2.  The competent evidence of record does not demonstrate 
that tinnitus was present in service, or is the result of any 
incident or incidents of service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In February and July 2007 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims on appeal.  Additionally, these letters 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was issued prior to the February 2008 adverse determination 
on appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded a VA medical 
examination in December 2007.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  Service connection - Hearing loss

The Veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, such 
as organic diseases of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  Use of 38 C.F.R. 
§ 3.385 to define a disability under 38 U.S.C.A. § 1110 as it 
pertains to hearing loss has been recognized by the Court as 
a reasonable interpretation of the statute.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records indicate his hearing 
acuity was tested on several occasions during military 
service.  On audiological evaluation in August 2000 at 
service entrance, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
5
10
10

Speech audiometry testing was not conducted.  

A second August 2000 hearing acuity examination resulted in 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
10
LEFT
0
0
-5
10
10

Speech audiometry testing was not conducted.  

The Veteran was afforded VA audiological testing in December 
2007.  On audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
10
10
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and also 100 percent in the left 
ear.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hearing loss.  Specifically, the 
Veteran has not demonstrated a current disability of hearing 
loss as defined at 38 C.F.R. § 3.385 for which service 
connection may be granted.  The December 2007 examination 
results, the most recent such results of record and the only 
post-service results, do not reflect auditory thresholds in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 40 decibels or greater; or the auditory thresholds for at 
least three of the above frequencies of 26 decibels or 
higher; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent.  38 C.F.R. § 3.385 (2009).  
Likewise, the Veteran's in-service audiometric examinations 
of August 2000 are likewise negative for findings which would 
suggest hearing loss as defined by VA.  In the absence of a 
current disability, service connection for hearing loss must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran himself has alleged that he has a current 
diagnosis of hearing loss which began during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the threshold of hearing loss as 
a service-connected disability is clearly and objectively 
defined by regulation, and it is therefore not susceptible of 
lay opinions on diagnosis or etiology; thus, the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for bilateral hearing 
loss, and it must therefore be denied, as a current chronic 
disability as defined by regulation has not been established.  
The Board notes that should the Veteran's hearing worsen, he 
may seek to reopen his claim in the future.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection - Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The general criteria for the evaluation of service 
connection claims has already been noted above.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for tinnitus.  On service entrance 
examination in August 2000, his hearing acuity was within 
normal limits, and he denied any history of hearing loss.  A 
service separation examination is not of record.  

According to his contentions, the Veteran was repeatedly 
exposed to acoustic trauma, including gun and artillery fire, 
ship engines, and sonar equipment, during military service.  
He asserts that while serving aboard the U.S.S. Preble, he 
both worked and lived in close proximity to the vessel's 
sonar dome, which would generate a constant high-pitched 
noise.  He was also exposed to engine noise and gunfire while 
aboard ship.  

As noted above, a December 2007 VA audiology examination, 
performed by a certified audiologist, was afforded the 
Veteran.  The examiner reviewed the Veteran's claims folder 
and noted no reports of tinnitus during military service, and 
no current hearing loss, as defined by VA at 38 C.F.R. 
§ 3.385 (2009).  The Veteran reported that since service, he 
has been a cashier and a student, without a post-service 
history of exposure to acoustic trauma.  The final impression 
was of subjective mild constant bilateral tinnitus, with a 4 
year history.  However, the examiner opined that this 
disability was likely unrelated to service, as it was not 
shown within his service treatment records 

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for tinnitus.  The Board concedes that 
tinnitus is a disability susceptible to lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Nevertheless, 
the Veteran did not report or seek treatment for tinnitus 
during military service.  Post-service, a VA examiner stated 
that the Veteran's tinnitus is less likely than not due to 
military noise exposure and provided a rationale for the 
opinion.  This examination appears sufficient and is 
otherwise uncontroverted in the record.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether 
the opinion reflects application of medical principles to an 
accurate and complete medical history).  

The Veteran himself has alleged that his tinnitus began 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the Board notes both that the 
Veteran did not report tinnitus during military service or 
for several years thereafter, and his hearing acuity remains 
within normal limits, suggesting a lack of acoustic trauma 
during military service which would result in a permanent 
disability such as tinnitus.  Thus, the Board finds the 
Veteran's subjective contentions, in and of themselves, 
insufficient to support a grant of service connection.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for tinnitus.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


